Citation Nr: 0815003	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  97-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as due to service-connected neck and low 
back disabilities.

2.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer due to exposure to ionizing radiation.

3.  Entitlement to ratings for cervical spine disability in 
excess of 20 percent prior to January 12, 2007, and in excess 
of 30 percent from that date.

4.  Entitlement to a rating in excess of 40 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1940 to September 1945, July 1950 to October 1951, 
and February 1952 to June 1961.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1996 rating decision by the San Diego RO.  In this decision, 
the RO continued the 20 percent rating for the veteran's low 
back disability and granted service connection for a cervical 
spine disability, rated 20 percent, effective April 11, 1996.  
In April 2004, the case was remanded for additional 
development.  In an October 2007 rating decision, the RO 
increased the rating for the veteran's low back disability to 
40 percent, effective January 12, 2007, and increased the 
initial rating for a cervical spine disability to 30 percent, 
effective January 12, 2007.  He has not expressed 
satisfaction with the ratings assigned, and the matter 
remains on appeal.  The veteran has not expressed 
disagreement with the effective date assigned for the 
increase in the rating for his low back disability.  
Consequently, the matter of the rating for the veteran's low 
back disability prior to January 12, 2007 is not before the 
Board.  At the veteran's request, the Board has advanced the 
case on the docket pursuant to 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).  The Veterans Law 
Judge who remanded the case in April 2004 is no longer with 
the Board.  Consequently, the case has been reassigned to the 
undersigned.

A March 2008 post-remand brief from the veteran's 
representative (and comments by the January 2007 VA examiner) 
raise the matter of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  This matter is referred to the RO for 
appropriate action.  

The claims of service connection for a skin disorder, 
including as due to exposure to ionizing radiation and for a 
right hip disability are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to January 12, 2007, the veteran's cervical 
arthritis was consistently productive of no more than 
moderate limitation of motion with intermittent pain and 
painful motion; at no time prior to that date was it 
manifested by severe intervertebral disc syndrome, severe 
limitation of motion, incapacitating episodes, neurological 
symptoms, forward flexion limited to 15 degrees or less, or 
ankylosis.

2.  From January 12, 2007, the veteran's cervical disability 
has not been manifested by pronounced intervertebral disc 
syndrome, ankylosis, incapacitating episodes, or neurological 
findings.

3.  From January 12, 2007, the veteran's service connected 
low back disability is not shown to have been manifested by 
pronounced intervertebral disc syndrome, unfavorable 
ankylosis, incapacitating episodes, or neurological findings.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent prior to January 12, 
2007 or in excess of 30 percent from that date is not 
warranted for the veteran's cervical spine disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes) 5003, 5287, 5290, 5293 
(effective prior to September 23, 2002), Code 5293 (effective 
from September 23, 2002), Codes 5237, 5243 (effective Sept. 
26, 2003).

2.  A rating in excess of 40 is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Code 5293 5 (effective prior to September 23, 2002), 
Code 5293 (effective from September 23, 2002), Codes 5237, 
5243 (effective Sept. 26, 2003)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) the Court held that in an increased rating claim, VCAA 
notice must include with some specificity notice of what 
evidence is needed to support the claim.  

This appeal, in part, stems from the initial rating assigned 
with a grant of service connection for cervical spine 
arthritis.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The March 1997 statement of the case (SOC) properly 
provided notice on the downstream issue of an increased 
initial rating.  The veteran is exercising his right to 
appeal that rating.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
of Appeals for Veterans Claims held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial AOJ 
adjudication; instead, the claimant has the right to timely 
content-complying notice and proper subsequent VA process.  
Regarding the low back disability, the initial adjudication 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice by letters in July 2001, January 
2003, July 2003, June 2004, February 2005, August 2005, March 
2006, July 2006, and November 2006.  He was given ample time 
to respond.  The claim was then readjudicated.  See October 
2007 Supplemental SOC (SSOC).  The July 2001, January 2003, 
July 2003, June 2004, February 2005, August 2005, March 2006, 
July 2006, and November 2006 letters informed the veteran of 
the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  He 
was also advised to submit relevant evidence in his 
possession, and was provided notice regarding the effective 
dates of awards (see Dingess/Hartman, supra).  The June 2003 
letter notified the veteran of the change in criteria for 
rating spine disabilities.

As to the issues addressed on the merits, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
The RO has obtained all available medical records and post-
service treatment records identified by the veteran, and has 
arranged for the veteran to be examined.  Accordingly, the 
Board will address the merits of the claims.

II. Factual Background

On July 1996 VA examination, the range of motion of the 
veteran's neck was flexion to 45 degrees, extension to 10 
degrees, bilateral bending to 10 degrees, and bilateral 
rotation to 30 degrees.  
A September 1997 VA treatment record notes that the veteran 
reported he had a small amount of neck pain for the past 
three months.  

On October 1997 VA examination, the veteran complained of 
intermittent neck pain that was not severe.  Range of motion 
of the neck was: 45 degrees of backward extension, 50 degrees 
of forward flexion, 30 degrees of lateral flexion, and 45 
degrees of bilateral lateral rotation.  It was noted that all 
ranges of motion were expected to be to 70 degrees.  Reflexes 
in the upper extremities were 2+, symmetrical, and active; 
there were no abnormal reflexes.  Sensation in the upper 
extremities was also normal.  X-rays revealed degenerative 
disc disease at C2-3, C4-5, C5-6, C6-7, and C7-T1, and mild 
encroachment upon the neural foramina bilaterally in the 
lower cervical vertebral bodies.  

On January 2002 VA examination, the veteran complained of 
daily pain, weakness, stiffness, fatigability, and lack of 
endurance.  He reported some relief with aspirin, and denied 
flare-ups.  Ranges of cervical motion were: 30 degrees 
forward flexion, 10 degrees extension, 10 degrees of right 
lateral flexion and 20 degrees left lateral flexion, and 30 
degrees of rotation, bilaterally.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
There were no neurological abnormalities in the arm.  

January 2003 X-rays of the cervical spine did not reveal any 
significant changes.  

On January 2007 12, 2007 VA spine examination, the veteran 
reported that he spent his time either in bed or in a 
wheelchair and could take only a few steps with the aid of a 
walker or cane when transferring from his bed to a 
wheelchair.  He indicated that over the years he developed 
significant painful limitation of neck motion and marked 
associated functional impairment as to any activities 
involving neck movement.  He did not complain of radicular 
symptoms in the upper or lower extremities.  Examination of 
the lumbar spine revealed a well healed 4-inch surgical scar 
in the midline of the lower lumbar spine.  The veteran failed 
to demonstrate any motion (extension, flexion, lateral 
flexion, or lateral rotation) of the lumbar spine and this 
entire segment of the lumbar spine essentially acted as if it 
was fused.  X-rays revealed virtually complete degenerative 
diskogenic/arthritic changes of all levels of the lumbar 
spine from L1 to the sacrum.  Regarding the cervical spine, 
range of motion testing revealed significant but not complete 
limitation of motion.  There was less than 10 degrees of 
extension, forward flexion to 20 degrees, 30 degrees of 
lateral flexion bilaterally, and 30 degrees of lateral 
rotation bilaterally.  All of these movements appeared 
painful.  X-rays revealed rather marked, advanced, 
degenerative diskogenic changes from C4-C7 and, as with the 
lumbar spine, suggested almost complete ankylosis of this 
segment of the cervical spine.  There was no fatigability or 
incoordination relating to the cervical or lumbar 
disabilities.  

The VA orthopedic examiner also commented that the veteran's 
service-connected cervical and lumbar disabilities involved 
mainly the joint structure, and that it would appear that 
there was general involvement of the entire musculature 
secondary the service-connected problems and general aging 
processes.  The physician attributed the veteran's marked 
atrophy throughout his entire body, in part, to disuse 
secondary to his service-connected disabilities.

On January 2007 VA neurologic examination, the veteran 
reported that he could walk a block without a walker and 
stand for 5 to 10 minutes at a time while holding onto an 
object.  He did not complain of pain in the extremities or of 
tingling or numbness.  It was noted that he performed neck 
movements fairly well except for a slight reduction in 
lateral flexion.  The lumbar surgical scar was barely 
visible.  The veteran could not stand unaided.  He had 
involuntary tremors in the upper extremities; supinator 
reflexes were reduced or absent; knee jerks were 2+; and 
ankle jerks were absent.  Pinprick was diminished in a glove 
distribution to the middle of the forearms, and symmetrically 
and in stocking distribution to the middle of the legs 
bilaterally and symmetrically.  The examiner opined that the 
veteran's cervical and lumbar disabilities only involved the 
joint structure and did not involve any muscles or nerves.  
He added that the cervical and lumbar spine condition did not 
cause weakness of movements, excess fatigability, or 
incoordination.  Pain was not visibly manifested on the 
movement of the spine.  The neurologist opined that the 
veteran did not have cervical radiculopathy or lumbar 
radiculopathy directly connected to the cervical and lumbar 
conditions.

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

A. Cervical Spine

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 (specifically for disc 
disease) and September 26, 2003.  From their effective dates, 
the veteran is entitled to ratings under the revised 
criteria.  As noted, the veteran's cervical spine disability 
was assigned staged ratings with 20 percent in effect prior 
to January 12, 2007, and 30 percent from that date.  



Prior to January 12, 2007

Criteria in effect prior to September 23, 2002

Code 5293 (intervertebral disc syndrome) provided a 20 
percent rating for moderate disc disease with recurring 
attacks; a 40 percent rating for severe disc disease, with 
recurring attacks and intermittent relief; and a 60 percent 
rating for pronounced disease, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a 
(effective prior to September 23, 2002).

Code 5290 provides a 20 percent rating for moderate 
limitation of motion of the cervical spine and 30 percent for 
severe limitation of motion.  Id.  Code 5287 provides a 30 
percent rating for unfavorable ankylosis of the cervical 
spine and 60 percent for unfavorable ankylosis.  Id.  Codes 
5286 and 5285 provide minimum 60 percent ratings where there 
is complete ankylosis of the spine and residuals of a 
fractured vertebra, respectively.  Id.

The evidence of record does not show that at any time prior 
to January 12, 2007 the veteran was entitled to a rating in 
excess of 20 percent for his cervical spine disability under 
any of the above codes.  There was no evidence of 
neurological symptoms to warrant an increase under Code 5293.  
Examinations in 1996, 1997, and 2002 did not show 
significant/severe cervical spine symptomatology.  The 
veteran's reflexes and sensation were intact.  His pain was 
intermittent and not considered significant.  

Code 5290 required severe limitation of motion to warrant a 
higher rating.  The words "slight", "moderate", and "severe" 
are not defined in the Rating Schedule.  However, the 
Schedule for Rating Disabilities provides some guidance by 
listing normal ranges of motion of the cervical spine for VA 
purposes to be 45 degrees of flexion-extension and lateral 
flexion, and 80 degrees of rotation.  38 C.F.R. § 4.71a, 
Plate V (2007).  

No evidence prior to January 12, 2007 showed severe 
limitation in cervical spine motion so as to warrant a rating 
in excess of the 20 percent then assigned .  Flexion was 
noted to be full or only slightly to moderately diminished 
with limitation to no less than 30 degrees.  Rotation 
consistently demonstrated a moderate decrease in motion.  
Only the July 1996 VA examination noted findings that 
reflected severe limitation in more than one area with 
extension and bending limited to 10 degrees.  However, since 
flexion was full and rotation was only moderately diminished 
at 30 degrees, the Board finds the overall limitation was no 
more that moderate.  Additional factors that could provide a 
basis for an increase have also been considered, but the 
evidence does not show that the veteran had functional loss 
beyond that recognized by the rating assigned.  38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown, 8 Vet. App. 202 (1995).  

Other potentially applicable codes for rating cervical spine 
disability were considered; however, given that neither 
ankylosis nor vertebral fracture is shown, such codes do not 
apply.  See 38 C.F.R. § 4.71, Codes 5285, 5286, and 5287.

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurological disabilities separately 
using criteria for the most appropriate neurological 
diagnostic code or codes.

Under Code 5293 a 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  A 60 percent (maximum) rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 4.71a 
(effective September 23, 2002).

As incapacitating episodes (as defined) are neither shown nor 
alleged, a rating on such basis is not warranted.  
Furthermore, findings on examinations prior to January 12, 
2007 did not show neurological impairment.  They showed 
essentially intact neurological functioning with no 
radiculopathy or paresthesias; intact reflexes and sensation; 
and no diagnosis of neurological impairment.  Given that 
there is no basis for rating based on neurological 
manifestations, and that the criteria for rating orthopedic 
manifestations of lumbar spine disability were not revised in 
September 2002, a rating in excess of 20 percent on the basis 
of a combination of orthopedic and neurological 
manifestations is not warranted.

Criteria in effect from September 26, 2003

Effective September 26, 2003, revisions in the criteria for 
rating disabilities of the spine allow for disc and joint 
disease to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (Code 5237) or based on 
Incapacitating Episodes.  Under the General Rating Formula, a 
20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but no greater than 
30 degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or with muscle spasm 
or guarding severe enough to result in an gait or abnormal 
spine contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted when 
forward flexion of the cervical spine is 15 degrees or less, 
or where there is favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine, and 100 
percent is awarded when there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, (effective September 26, 
2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).

Given that there are no reports of ranges of motion findings 
between September 26, 2003 and January 12, 2007, the Board 
has considered the findings made (on January 2002 VA 
examination) prior to the regulation change.  At that time 
forward flexion was to 30 degrees.  Given that normal 
cervical flexion is 45 degrees, this finding (flexion more 
than 15 degrees, but not more than 30 degrees) is clearly 
within the range for the currently assigned 20 percent 
rating, and the cervical spine was not ankylosed.  Since 
there is no evidence of incapacitating episodes or 
neurological manifestations, a rating in excess of 20 percent 
under Code 5243 likewise is not warranted.

Objective findings prior to January 12, 2007 provide no 
support for a finding that the veteran's cervical spine 
disability warranted a rating in excess of 20 percent at any 
time prior to that date.

From January 12, 2007

Criteria in effect prior to September 23, 2002

From January 12, 2007, the veteran's cervical spine 
disability has been rated 30 percent disabling.  Code 5290 
would not benefit the veteran because the maximum rating 
under that code is 30 percent.  While Codes 5285, 5286, and 
5287, allow for ratings in excess of 30 percent, there is no 
evidence that the veteran's cervical spine is ankylosed or 
fractured, and those codes do not apply.  See 38 C.F.R. 
§ 4.71.  

Criteria in effect from September 23, 2002 to September 26, 
2003

The veteran's VA treatment records and his January 2007 VA 
examination report do not suggest that the veteran's cervical 
spine disability has produced incapacitating episodes (and he 
has not reported any).  While orthopedic and neurological 
symptoms may be rated separately, the January 2007 VA 
neurological examiner clearly indicated that the veteran's 
cervical spine disability did not include nerve pathology and 
that any cervical radiculopathy was unrelated to his service-
connected cervical disability.  Consequently, a higher rating 
under Code 5293 is not warranted.

Criteria in effect from September 26, 2003

A rating in excess of 30 percent (40 percent) requires 
unfavorable ankylosis of the entire cervical spine.  Such is 
not shown.  On January 2007 VA joint examination, the 
examining physician noted significant, but not complete, 
limitation of motion.  (A neurologist found that the veteran 
was able to move his neck fairly well.)  Code 5243 was also 
considered (criteria essentially unchanged from those in 
effect prior to September 26, 2003); however, neurological 
symptoms due to the cervical spine disability are not shown 
and incapacitating episodes of four or more weeks in a prior 
year's period are not shown or alleged.  Hence, a rating on 
that basis is not warranted.

In summary, "staged" ratings were properly assigned based on 
facts found, and there is nothing in the evidence to warrant 
any further increase above the ratings currently assigned.  
The veteran's descriptions of orthopedic symptoms and 
limitations are competent evidence, but the most probative 
evidence in this case is in actual clinical findings by the 
VA examiners.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.

B. Low Back from January 12, 2007

Criteria in effect prior to September 23, 2002

As the veteran's lumbar spine disability is already rated 40 
percent, the focus is on those criteria that would afford a 
higher rating.  

Code 5293, provides a 60 percent rating when there is 
pronounced intervertebral disc syndrome; Code 5289 provides a 
50 percent rating for unfavorable anklyosis of the lumbar 
spine; and Code 5286 provides a 60 percent rating for 
favorable complete bony fixation of the spine, and a 100 
percent for unfavorable complete bony fixation of the spine.  
38 C.F.R. § 4.71a (prior to September 23, 2002).

January 2007 VA examinations revealed no evidence of 
neurological impairment associated with the veteran's lumbar 
spine disability.  While the examination did reveal absent 
ankle jerks and some reduced or absent reflexes and 
diminished reflexes in the lower extremities, the neurologist 
opined that the veteran's service-connected lumbar disability 
did not include nerve pathology/neurological manifestations.  
Consequently, a higher rating under Code 5293 is not 
warranted.

Although the January 2007 VA examiner essentially found that 
the veteran had virtual complete ankylosis of the lumbar 
spine, the fact that the veteran stood erect established that 
he did not have unfavorable ankylosis.  Furthermore, as the 
entire spine is not ankylosed, a higher rating under either 
Code 5286 and 5289 is not warranted.

Criteria in effect from September 23, 2002 to September 26, 
2003

There is no objective evidence that the veteran's lumbar 
spine disability has produced incapacitating episodes; such 
episodes, as defined, are not alleged.  A VA neurological 
examiner specifically indicated there was no nerve 
involvement or lumbar radiculopathy associated with the 
service-connected lumbar spine disability.  Consequently, a 
rating based on incapacitating episodes is not indicated, and 
rating based on a combination of orthopedic and neurological 
symptoms, under Code 5293 does no result in a rating in 
excess of 40 percent.

Criteria in effect from September 26, 2003

Under the current criteria, a rating in excess of 40 percent 
would be warranted under the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula) if there 
was unfavorable ankylosis of the entire thoracolumbar spine.  
Such pathology is not shown.  As noted above, the veteran's 
ability to stand erect (therefore not ankylosed in flexion or 
extension) contraindicates a finding of unfavorable 
ankylosis.  (See Note 5 following the General Rating Formula; 
38 C.F.R. § 4.71a.)

An increased is also not warranted under Code 5243 criteria.  
As was previously noted, neurological symptoms due to the 
lumbar spine disability are not shown and incapacitating 
episodes of six weeks or more in a prior year's period are 
not shown or alleged.  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Ratings for cervical spine disability in excess of 20 percent 
prior to January 12, 2007 and in excess of 30 percent from 
that date are denied.

A rating in excess of 40 percent for low back disability is 
denied.


REMAND

The Board finds that additional development is required as to 
the claims of service connection for a skin disability 
(cancer) to include as due to exposure to ionizing radiation, 
and for a right hip disability.

Regarding right hip disability, 1994 records from San Diego 
VA Medical Center (VAMC) reflect that the veteran had a 
partial right hip replacement in 1992.  He reported that this 
surgery took place at the La Jolla VA medical center (VAMC).  
Since the La Jolla VAMC records are not among those received 
from the San Diego VAMC (records were sought dating back as 
far as 1983) and were not sought directly from La Jolla or a 
retired records depository, further development for such is 
necessary.  Significantly, such records are likely pertinent 
to a matter on appeal and are constructively of record.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
Furthermore, in April 2004, the Board sought a medical 
opinion to determine whether the veteran's right hip 
disability was either related directly to his service or was 
related to his service-connected low back disability.  The 
absence of clinical records pertaining to the 1992 right hip 
surgery made it difficult to determine the etiology of his 
hip disability.  However, the physician opined, in essence, 
that there was no relationship between the veteran's right 
hip disability and his service or his service-connected low 
back disability.  Discussing the evidence, the physician 
commented that there was "no obvious documentation as 
relates to the condition of his hip prior to his initial 
surgery in 1992".  This failed to recognize that on June 
1966 VA examination the veteran reported that he developed 
right hip pain after his 1965 laminectomy.  As this record 
suggests the veteran had hip problems earlier than 
recognized, it is pertinent to the matter of the etiology of 
the hip disability.  Consequently, the opinion in the record 
was based on an incomplete factual record, and another 
opinion is needed.

Turning to the veteran's skin disability, he contends that 
his claim should be considered on the basis that such 
disability (including skin cancer) resulted from exposure to 
ionizing radiation in service.  In an April 2004 remand, the 
Board directed that specific development to be undertaken 
that pertains to claims based on such exposure.  In August 
2005, the RO sent a letter to the Defense Threat Reduction 
Agency (DTRA) to obtain dose estimates regarding the 
veteran's claimed radiation exposure.  The DTRA's response 
was that they had no record of the veteran's radiation 
exposure, but referred the RO to two other agencies to 
request additional information on dose estimates.  In July 
2006, the RO sent letters to the HQ AFTAC/IGO and the HQ Air 
Force Medical Support Agency (HQAFMSA/SGPR) Radiation 
Protection Division.  The RO subsequently received a response 
from AFTAC, but there is record of a response from 
HQAFMSA/SGPR.  A remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders. Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Consequently, the Board is required to seek 
completion of the development sought.

Notably, skin cancer is considered a radiogenic disease under 
38 C.F.R. § 3.311(b)(2)(i).  When a claim is based on 
exposure to ionizing radiation, 38 C.F.R. § (a)(1) requires 
that "in all claims in which it is established that a 
radiogenic disease first became manifested after service and 
was not manifested to a compensable degree within any 
applicable presumptive period as specified in § 3.307 or 
§ 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses."  In claims where dose estimates are requested and 
exposure is not due to atmospheric nuclear weapons testing or 
the occupation of Hiroshima and Nagasaki, records pertaining 
to a veteran's radiation dose will be forwarded to the Under 
Secretary for Health.  See 38 C.F.R. § 3.311(a)(2)(iii).  
Since the DTRA indicated that the veteran, who was an 
aircraft mechanic in service, could have been exposed to 
aircraft that participated in data collection for foreign 
nuclear testing, his claim also falls under the purview of 
these provisions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive 
development to secure for the record 
reports of the veteran's treatment at the 
La Jolla VAMC.  If the records are 
unavailable because they have been lost 
or destroyed, it should be so certified 
for the record. 

2.  The RO must complete the development 
to secure information regarding the 
veteran's radiation exposure by again 
contacting the HQAFMSA/SGPR and providing 
them with sufficient information to do a 
meaningful search.  If such development 
cannot be completed, the reason for the 
non-completion should be noted in the 
record.  

3.  The RO should then arrange for an 
orthopedist to review the claims file to 
determine the etiology of the veteran's 
right hip disability.  The reviewing 
physician should specifically note the 
June 1966 examination report cited above.  
The physician should opine whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
right hip disability is related to his 
service.  If the response to that 
question is to the effect that the right 
hip disability is unrelated to the 
veteran's service, the examiner should 
further opine whether it is at least as 
likely as not that the right hip 
disability was caused or aggravated by 
the veteran's service connected low back 
disability.  If the response is that 
right hip disability was not caused, but 
was aggravated, by the service-connected 
low back disability the examiner should 
identify the impairment/pathology due to 
the aggravation.  The physician should 
explain the rationale for all opinions 
provided.

4.  When development of evidence 
pertaining to the veteran's radiation 
exposure in service is completed, such 
information should be forwarded to the 
Under Secretary for Health for 
preparation of a dose estimate.  The 
claim should then be processed in further 
accordance with 38 C.F.R. § 3.311.

5.  The RO should readjudicate the 
remanded claims.  If either remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


